Luke, J.
Fitzgerald was indicted and convicted of the offense of unlawfully and maliciously cutting down, injuring and destroying certain trees growing upon the lands of another. The only assignment of error is that the evidence in the case does not authorize the verdict. Upon conflicting evidence the jury were authorized to convict the defendant. This verdict has the approval of the trial judge. It was not error to overrule the motion for a new trial.

■Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.